ORDER
On September 14, 2004, we affirmed the decision of the District Court of the Fourth Judicial District, Missoula County, in the above-entitled action. On September 24, 2004, the Appellant timely filed a Petition for Rehearing requesting, inter alia, that we reconsider our harmless error analysis in light of our conclusions in other controlling decisions. On September 30, 2004, Respondent filed its Objection to the Petition for Rehearing, and on October 4,2004, Petitioner filed his Reply.
Rule 34, M.R.App.P., provides for rehearing upon a showing that “some fact, material to the decision, or some question decisive of the case submitted by counsel, was overlooked by the court, or that the decision is in conflict with an express statute or controlling decision to which the attention of the court was not directed.” After a review of the Petition for Rehearing and Objection to the Petition,
IT IS HEREBY ORDERED that this Petition for Rehearing is GRANTED.
IT IS FURTHER ORDERED that we WITHDRAW our September 14,2004, Opinion in this matter and will issue a new Opinion at a later date.
The Clerk of Court is directed to mail a copy of this Order to all counsel of record.
DATED this 4th day of November 2004.
CHIEF JUSTICE GRAY, JUSTICES REGNIER, WARNER, COTTER, RICE, NELSON and LEAPHART.